              Case 20-91018-AKM-7                               Doc 13             Filed 11/11/20                   EOD 11/11/20 09:41:53                         Pg 1 of 51

 Fill in this information to identify your case:

 Debtor 1                   Lindsey M Corrie
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Shawn A Bramlett
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF INDIANA

 Case number           20-91018-AKM
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             544,200.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              10,632.57

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             554,832.57

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             525,560.25

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             200,400.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          3,880,999.56


                                                                                                                                     Your total liabilities $             4,606,959.81


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                6,145.90

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                8,654.25

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 20-91018-AKM-7                            Doc 13    Filed 11/11/20          EOD 11/11/20 09:41:53                      Pg 2 of 51
 Debtor 1      Lindsey M Corrie
 Debtor 2      Shawn A Bramlett                                                           Case number (if known) 20-91018-AKM
             the court with your other schedules.

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            200,400.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            200,400.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 20-91018-AKM-7                         Doc 13             Filed 11/11/20                EOD 11/11/20 09:41:53                     Pg 3 of 51

 Fill in this information to identify your case:

 Debtor 1                     Lindsey M Corrie
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Shawn A Bramlett
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF INDIANA

 Case number           20-91018-AKM
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                         Total claim     Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Commonwealth of Kentucky                               Last 4 digits of account number       n/a                 Unknown          Unknown               Unknown
              Priority Creditor's Name
              c/o Matthew Hite - County                              When was the debt incurred?           Prior to 2020/5/19
              Attorney
              602 Bloomfield Rd
              Bardstown, KY 40004
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Occupational tax. Amount of liability, if any, has
                                                                                         not been determined.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                               32020                                          Best Case Bankruptcy
             Case 20-91018-AKM-7                           Doc 13             Filed 11/11/20                EOD 11/11/20 09:41:53                          Pg 4 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                                 Case number (if known)            20-91018-AKM

 2.2        Indiana Dept of Revenue                                  Last 4 digits of account number     n/a                    $400.00                $400.00                   $0.00
            Priority Creditor's Name
            Bankruptcy Section MS 108                                When was the debt incurred?         Prior to 2020/5/19
            100 N Senate Ave N240
            Indianapolis, IN 46204
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Business tax liablity for Kentucky General
                                                                                         Constrution, Inc

                                                                                                                            $200,000.0
 2.3        Internal Revenue Service                                 Last 4 digits of account number     n/a                         0           $200,000.00                     $0.00
            Priority Creditor's Name
            POB 7346                                                 When was the debt incurred?         Prior to filing
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Debtor/Wife estimates her liability for withholding
                                                                                         taxes related to Kentuckiana General
                                                                                         Construction, Inc could be $200,000.


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 20-91018-AKM-7                            Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                          Pg 5 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1      517 Broadway LLC                                           Last 4 digits of account number       n/a                                                   $2,500.00
          Nonpriority Creditor's Name
          POB 85106                                                  When was the debt incurred?           Prior to filing
          Fort Wayne, IN 46885
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit 02-D02-2002-SC-3314 Business
              Yes                                                       Other. Specify   office rental Estimated liability: $2,500


 4.2      84 Lumber Co LP                                            Last 4 digits of account number       n/a                                                     $275.00
          Nonpriority Creditor's Name
          c/o Thompson Law Group                                     When was the debt incurred?           Prior to filing
          125 Warrendale-Bayne Rd Ste 200
          Warrendale, PA 15086
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Civil Court Case AR-18-004092 against
                                                                                         Kentuckiana General Construction &
              Yes                                                       Other. Specify   Lindsey Corrie, as personal guarantor


 4.3      A1 Portables                                               Last 4 digits of account number       n/a                                                     $100.70
          Nonpriority Creditor's Name
          3951 Bardstown Rd #6                                       When was the debt incurred?           Prior to filing
          Louisville, KY 40218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 3 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-91018-AKM-7                            Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                          Pg 6 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.4      AAMCO Ins                                                  Last 4 digits of account number       n/a                                                   Unknown
          Nonpriority Creditor's Name
          1100 Locust St                                             When was the debt incurred?           Prior to filing
          Des Moines, IA 50391
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Bonding company for construction work.
              Yes                                                       Other. Specify   The amount owed, if any, is unknown.


 4.5      ABC Supply Co Inc                                          Last 4 digits of account number       n/a                                                         $0.00
          Nonpriority Creditor's Name
          c/o Lloyd & McDaniel PLC                                   When was the debt incurred?           Prior to filing
          POB 232000
          Louisville, KY 40223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit, No. 11D01-1906-CC-437 for
                                                                                         business debt. Foreign Judgment
              Yes                                                       Other. Specify   22D03-2005-CC-000514


 4.6      ABC Supply Co Inc                                          Last 4 digits of account number       n/a                                                $448,487.52
          Nonpriority Creditor's Name
          c/o Lloyd & McDaniel PLC                                   When was the debt incurred?           Prior to filing
          POB 232000
          Louisville, KY 40223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit, No. 19-CI-3590, against
                                                                                         Kentuckiana General Construction LLC, et
              Yes                                                       Other. Specify   al




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 4 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-91018-AKM-7                            Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                          Pg 7 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.7      ABC Supply Co Inc                                          Last 4 digits of account number       n/a                                                   Unknown
          Nonpriority Creditor's Name
          c/o Lloyd & McDaniel PLC                                   When was the debt incurred?           Prior to filing
          POB 232000
          Louisville, KY 40223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit, No. 19-CI-373 against Kentuckiana
              Yes                                                       Other. Specify   General Construction LLC


 4.8      Advanced Disposal                                          Last 4 digits of account number       n/a                                                   $1,223.33
          Nonpriority Creditor's Name
          90 Fort Wade Rd Ste 300                                    When was the debt incurred?           Prior to filing
          Ponte Vedra, FL 32081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9      Affirm Inc                                                 Last 4 digits of account number       PKMR                                                    $400.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?           Prior to filing
          POB 720
          San Francisco, CA 94104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 5 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-91018-AKM-7                            Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                          Pg 8 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 0        Air Distribution Systems                                   Last 4 digits of account number       n/a                                                 $10,000.00
          Nonpriority Creditor's Name
          1000 Astoria Blvd                                          When was the debt incurred?           Prior to filing
          Cherry Hill, NJ 08003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 1        Alan Sword                                                 Last 4 digits of account number       n/a                                                     $450.00
          Nonpriority Creditor's Name
          301 Captain Frank Rd                                       When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment, No. 22E01-0809-SC-00999


 4.1
 2        AMCO/Nationwide Mutual Ins Co                              Last 4 digits of account number       n/a                                                   Unknown
          Nonpriority Creditor's Name
          1 Nationwide Plaza                                         When was the debt incurred?           Prior to filing
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Bonding Company for several different
                                                                                         construction jobs. The total liability for this
                                                                                         company is unknown; however, they paid
              Yes                                                       Other. Specify   several claims on the issued bond.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 6 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
            Case 20-91018-AKM-7                            Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                          Pg 9 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 3        American Health Network                                    Last 4 digits of account number       n/a                                                   Unknown
          Nonpriority Creditor's Name
          909 Hidden Ridge Ste 300                                   When was the debt incurred?           Prior to filing
          Irving, TX 75038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.1
 4        Amex                                                       Last 4 digits of account number       9913                                               $377,205.93
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 11/13 Last Active
          POB 981540                                                 When was the debt incurred?           4/22/18
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt: JUDGMENT
              Yes                                                       Other. Specify   10C01-1808-CC-1008


 4.1
 5        Amex                                                       Last 4 digits of account number       0253                                                  $3,212.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?           Prior to filing
          POB 981540
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 7 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 10 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 6        Assured Partners NL                                        Last 4 digits of account number       n/a                                             $30,488.49
          Nonpriority Creditor's Name
          200 Colonial Ctr Pkwy Ste 140                              When was the debt incurred?           Prior to filing
          Lake Mary, FL 32746
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 7        Atwood                                                     Last 4 digits of account number       n/a                                                 $800.00
          Nonpriority Creditor's Name
          57 Horsepark Dr                                            When was the debt incurred?           Prior to filing
          Carrollton, KY 41008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 8        Beacon Sales Acquisition                                   Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          c/o Rubin & Levin PC                                       When was the debt incurred?           Prior to filing
          135 N Pennsylvania St Ste 1400
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Foreign Judgment10C01-1907-CB-055,
                                                                                         against Kentuckiana General Consrrtuction
                                                                                         LLC & Lindsey Corrie (originating out of
              Yes                                                       Other. Specify   Marion County, IN)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 11 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 9        Beacon Sales Acquisition                                   Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          c/o Rubin & Levin PC                                       When was the debt incurred?           Prior to filing
          135 N Pennsylvania St Ste 1400
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Foreign Judgment 22C01-1906-CB-945,
                                                                                         against Kentuckiana General Consrrtuction
                                                                                         LLC & Lindsey Corrie (originating out of
              Yes                                                       Other. Specify   Marion County, IN)


 4.2
 0        Beacon Sales Acquisition                                   Last 4 digits of account number       n/a                                             $25,256.88
          Nonpriority Creditor's Name
          c/o Rubin & Levin PC                                       When was the debt incurred?           Prior to filing
          135 N Pennsylvania St Ste 1400
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 49D12-1904-CC-1489 against
                                                                                         Kentuckiana General Consrrtuction LLC &
              Yes                                                       Other. Specify   Lindsey Corrie




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 12 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.2
 1        Brazil Housing Authority                                   Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          122 W Jackson St                                           When was the debt incurred?           Prior to filing
          Brazil, IN 47834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim.


 4.2
 2        Cad Metals LLC                                             Last 4 digits of account number       n/a                                             $14,558.14
          Nonpriority Creditor's Name
          223 Enterprise Dr                                          When was the debt incurred?           Prior to filing
          Elizabethtown, KY 42701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 3        Campbells Sanitation LLC                                   Last 4 digits of account number       n/a                                                   $80.60
          Nonpriority Creditor's Name
          40 Oakland St                                              When was the debt incurred?           Prior to filing
          Junction City, KY 40440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 13 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.2
 4        Capital One                                                Last 4 digits of account number       7449                                            $16,239.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 03/18 Last Active
          POB 30285                                                  When was the debt incurred?           6/15/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.2
 5        Capital One                                                Last 4 digits of account number       1405                                              $2,761.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?           Prior to filing
          POB 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.2
 6        CARE Security & Monitoring                                 Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          990 E Breckinridge St                                      When was the debt incurred?           Prior to filing
          Louisville, KY 40204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Security Service




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 14 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.2
 7        Carroll Co Board of Education                              Last 4 digits of account number       n/a                                             $98,739.64
          Nonpriority Creditor's Name
          813 Hawkins St                                             When was the debt incurred?           Prior to filing
          Carrollton, KY 41008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Renovation claim related to: Kathryn Winn
              Yes                                                       Other. Specify   Elementary School. Bonded claim.


 4.2
 8        Carrolton Sheet Metal                                      Last 4 digits of account number       n/a                                               $3,736.84
          Nonpriority Creditor's Name
          915 Polk St                                                When was the debt incurred?           Prior to filing
          Carrollton, KY 41008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 9        Central Rent A Crane                                       Last 4 digits of account number       n/a                                               $5,190.00
          Nonpriority Creditor's Name
          2912 Bluff Rd                                              When was the debt incurred?           Prior to filing
          Indianapolis, IN 46225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 15 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.3
 0        Century 21 Reisert                                         Last 4 digits of account number       n/a                                               $4,775.63
          Nonpriority Creditor's Name
          1302 E 10th St                                             When was the debt incurred?           Prior to filing
          Jeffersonville, IN 47130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   JUDGMENT 10D03-0803-SC-000548


 4.3
 1        CFG Merchant Solutions                                     Last 4 digits of account number       n/a                                            $180,000.00
          Nonpriority Creditor's Name
          180 Maiden Ln 15th Flr                                     When was the debt incurred?           Prior to filing
          New York, NY 10038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment against Kentuckiana General
                                                                                         Construction & Lindsey Corrie. High risk
              Yes                                                       Other. Specify   loan used for general operating expenses.


 4.3
 2        Chalfant Industries                                        Last 4 digits of account number       n/a                                               $6,000.00
          Nonpriority Creditor's Name
          2 Silvercrest                                              When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Rental liability related to business location
                                                                                         for:
                                                                                         Kentuckiana General Construction. Est of
              Yes                                                       Other. Specify   liability at: $6,000.00



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 16 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.3
 3        Chase Card Services                                        Last 4 digits of account number       7431                                            $27,577.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 06/16 Last Active
          POB 15298                                                  When was the debt incurred?           6/17/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 4        Chase Card Services                                        Last 4 digits of account number       1537                                            $22,266.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 10/07 Last Active
          POB 15298                                                  When was the debt incurred?           7/09/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 5        Chase Card Services                                        Last 4 digits of account number       4184                                            $19,406.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 04/15 Last Active
          POB 15298                                                  When was the debt incurred?           6/27/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 17 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.3
 6        Chase Card Services                                        Last 4 digits of account number       8816                                            $10,333.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 05/17 Last Active
          POB 15298                                                  When was the debt incurred?           7/22/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 7        Chase Card Services                                        Last 4 digits of account number       6002                                            $92,165.62
          Nonpriority Creditor's Name
          Attn Bankruptcy                                            When was the debt incurred?           Prior to filing
          POB 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business line of credit for Kentuckiana
              Yes                                                       Other. Specify   General Construction LLC


 4.3
 8        Citibank                                                   Last 4 digits of account number       7573                                            $28,267.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 02/08 Last Active
          POB 790034                                                 When was the debt incurred?           6/19/19
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit, No. 10C01-2008-CC-000835. Credit
              Yes                                                       Other. Specify   Card



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 18 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.3
 9        Citibank                                                   Last 4 digits of account number       8953                                              $3,404.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 05/14 Last Active
          POB 790034                                                 When was the debt incurred?           6/19/19
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Home Depot Charge Account


 4.4
 0        Citibank                                                   Last 4 digits of account number       1464                                              $1,584.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 05/14 Last Active
          POB 790034                                                 When was the debt incurred?           6/19/19
          St Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Best Buy Charge Account


 4.4
 1        Cloverdale Equipment Co of OH                              Last 4 digits of account number       n/a                                             $27,195.19
          Nonpriority Creditor's Name
          1004 W Bagley Rd                                           When was the debt incurred?           Prior to filing
          Berea, OH 44017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 19 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.4
 2        Commercial Collection/Assured                              Last 4 digits of account number       7799                                            $30,488.49
          Nonpriority Creditor's Name
          POB 288                                                    When was the debt incurred?           Prior to filing
          Tonawanda, NY 14151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt for Kentuckiana General
              Yes                                                       Other. Specify   Construction


 4.4
 3        Commonwealth of Kentucky                                   Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          700 Capital Ave Bay                                        When was the debt incurred?           Prior to filing
          Frankfort, KY 40601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim.


 4.4
 4        ConDeck Corporation                                        Last 4 digits of account number       n/a                                               $6,050.10
          Nonpriority Creditor's Name
          3230 Matthew Ave NE                                        When was the debt incurred?           Prior to filing
          Albuquerque, NM 87107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 20 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.4
 5        Cornerstone Group                                          Last 4 digits of account number       n/a                                             $10,000.00
          Nonpriority Creditor's Name
          300 Missouri Ave                                           When was the debt incurred?           Prior to filing
          Ste 102
          Jeffersonville, IN 47130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Office Rental
              Yes                                                       Other. Specify   Estimated liability: $10,000


 4.4
 6        Cornerstone Reality Group                                  Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          300 Missouri Ave #102                                      When was the debt incurred?           Prior to filing
          Jeffersonville, IN 47130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 7        Credit One Bank                                            Last 4 digits of account number       5789                                                $981.00
          Nonpriority Creditor's Name
          Attn Bankruptcy Dept                                       When was the debt incurred?           Prior to filing
          POB 98873
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 21 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.4
 8        CRF Solutions                                              Last 4 digits of account number       2181                                            $12,856.00
          Nonpriority Creditor's Name
          2051 Royal Ave                                             When was the debt incurred?           Opened 06/18
          Simi Valley, CA 93065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Macallister Machinery
              Yes                                                       Other. Specify   Company


 4.4
 9        Cross County Distributing Inc                              Last 4 digits of account number       n/a                                             $32,549.84
          Nonpriority Creditor's Name
          405A N English Station Rd                                  When was the debt incurred?           Prior to filing
          Louisville, KY 40223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim


 4.5
 0        Cross County Distributing Inc                              Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          405A N English Station Rd                                  When was the debt incurred?           Prior to 2020/5/19
          Louisville, KY 40223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 22 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.5
 1        Dakota Bosler                                              Last 4 digits of account number       n/a                                               $2,425.00
          Nonpriority Creditor's Name
          13165 Tree Dr NW                                           When was the debt incurred?           Prior to filing
          Palmyra, IN 47164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Pre-Petition. Small claims lawsuit, No.
              Yes                                                       Other. Specify   22D02-2008-SC-000213


 4.5
 2        Davidson & Co                                              Last 4 digits of account number       n/a                                               $4,000.00
          Nonpriority Creditor's Name
          3425 Grantline Rd                                          When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Accounting fees.
              Yes                                                       Other. Specify   Estimated liability: $4,000


 4.5
 3        Dedic Comm                                                 Last 4 digits of account number       4729                                           $152,219.00
          Nonpriority Creditor's Name
          2355 Highway 36 W                                          When was the debt incurred?           Opened 7/30/19
          Roseville, MN 55113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt: 12 Cfg Merchant Solutions




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 23 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.5
 4        Demag Cranes                                               Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          c/o Tish Hall Say                                          When was the debt incurred?           Prior to filing
          2241 State St POB 314
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment against Bramlett Parts, No.
              Yes                                                       Other. Specify   22C01-0211-PL-00634


 4.5
 5        Discover Financial                                         Last 4 digits of account number       2947                                              $6,104.00
          Nonpriority Creditor's Name
          Attn Bankruptcy Dept                                                                             Opened 03/18 Last Active
          POB 15316                                                  When was the debt incurred?           9/13/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 6        Driveway Dumpsters                                         Last 4 digits of account number       n/a                                               $8,710.00
          Nonpriority Creditor's Name
          143 Stauffer Ct                                            When was the debt incurred?           Prior to filing
          Pendleton, KY 40055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dumpster supplier. Bonded claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 24 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.5
 7        DSNB/Macy's                                                Last 4 digits of account number       1459                                              $3,545.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 08/00 Last Active
          9111 Duke Blvd                                             When was the debt incurred?           7/01/19
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.5
 8        Dura-Last Roofing                                          Last 4 digits of account number       n/a                                               $3,968.02
          Nonpriority Creditor's Name
          525 Morley Dr                                              When was the debt incurred?           Prior to filing
          Saginaw, MI 48601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Roofing materials. Bonded claim.


 4.5
 9        Dynamic Recovery Solutions                                 Last 4 digits of account number       8666                                              $2,727.42
          Nonpriority Creditor's Name
          POB 25759                                                  When was the debt incurred?           Prior to filing
          Greenville, SC 29616-0759
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Pre-Petition. Collecting for Verizon
                                                                                         Wireless; current creditor Pinnacle Credit
              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 25 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.6
 0        Floyd Co Housing Authority                                 Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          57 John M Stumbo Dr                                        When was the debt incurred?           Prior to filing
          Martin, KY 41649
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business liability. Amount owed, if any, is
              Yes                                                       Other. Specify   unknown.


 4.6
 1        FS Vanhoose                                                Last 4 digits of account number       n/a                                               $9,016.03
          Nonpriority Creditor's Name
          625 Depot Rd                                               When was the debt incurred?           Prior to filing
          Paintsville, KY 41240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 2        German American Bank                                       Last 4 digits of account number       n/a                                               $1,000.00
          Nonpriority Creditor's Name
          711 Main ST                                                When was the debt incurred?           Prior to filing
          Jasper, IN 47546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank acct charge off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 26 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.6
 3        German American Bank                                       Last 4 digits of account number       n/a                                                 $850.00
          Nonpriority Creditor's Name
          711 Main ST                                                When was the debt incurred?           Prior to filing
          Jasper, IN 47546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business bank account charge off.
              Yes                                                       Other. Specify   Estimated liability of: $850


 4.6
 4        Global Merchant Cash Inc                                   Last 4 digits of account number       n/a                                            $684,417.68
          Nonpriority Creditor's Name
          c/o Vadim Barbarovich                                      When was the debt incurred?           Prior to filing
          1517 Voorhies Ave Ste 3R
          Brooklyn, NY 11235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         10C01-1911-CC-001797. Original Judgment
                                                                                         stems from Albany County, NY against
                                                                                         Kentuckiana General Construction &
                                                                                         Lindsey Corrie. High risk loan used for
              Yes                                                       Other. Specify   general operating expenses.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 27 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.6
 5        Gotta Go Dumpsters                                         Last 4 digits of account number       n/a                                               $9,432.60
          Nonpriority Creditor's Name
          5307 Co Rd 403                                             When was the debt incurred?           Prior to filing
          Charlestown, IN 47111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Dumpster rental
              Yes                                                       Other. Specify   Estimated liability of: $9,000


 4.6
 6        Gus Goldsmith                                              Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          143 W Market St                                            When was the debt incurred?           Prior to filing
          Louisville, KY
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 10D01-0807-MF-674
                                                                                         This judgment may have been satisified
              Yes                                                       Other. Specify   and is listed for notice purpose.


 4.6
 7        Hamilton Hinkle                                            Last 4 digits of account number       n/a                                             $13,670.00
          Nonpriority Creditor's Name
          1181 Paris Pike                                            When was the debt incurred?           Prior to filing
          Georgetown, KY 40324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 25 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 28 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.6
 8        Hieb Concrete Products                                     Last 4 digits of account number       n/a                                                 $556.50
          Nonpriority Creditor's Name
          70 McDaniels Rd                                            When was the debt incurred?           Prior to filing
          Shelbyville, KY 40065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 9        Huntingburg Housing Authority                              Last 4 digits of account number       n/a                                            $171,960.00
          Nonpriority Creditor's Name
          1102 Friendship Village                                    When was the debt incurred?           Prior to filing
          Huntingburg, IN 47542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim


 4.7
 0        Indiana Gas Co Inc                                         Last 4 digits of account number       0279                                              Unknown
          Nonpriority Creditor's Name
          c/o Gatestone & Co Internatl Inc                           When was the debt incurred?           Prior to 2020/5/19
          1000 N Wesst St Ste 1200
          Wilmington, DE 19801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt related to Kentuckiana
                                                                                         General. Collecton notice with no amount
              Yes                                                       Other. Specify   stated owed.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 29 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.7
 1        Innovative Crushing & Aggregate                            Last 4 digits of account number       n/a                                             $16,065.00
          Nonpriority Creditor's Name
          2412 Millers Ln                                            When was the debt incurred?           Prior to filing
          Louisville, KY 40216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business dumpster rental
              Yes                                                       Other. Specify   Estimated liability of: $14,000


 4.7
 2        John Chapman                                               Last 4 digits of account number       n/a                                               $9,815.00
          Nonpriority Creditor's Name
          c/o Lloyd & McDaniel PLLC                                  When was the debt incurred?           Prior to filing
          POB 23200
          Louisville, KY 40223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment 22D02-1012-CC-02276


 4.7
 3        JPMorgan Chase Bank NA                                     Last 4 digits of account number       n/a                                             $99,271.23
          Nonpriority Creditor's Name
          c/o Quarles & Brady LLP                                    When was the debt incurred?           Prior to filing
          135 N Pennsylvania St 2400 BMO
          Bldg
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   10C01-1912-CC-1927




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 27 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 30 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.7
 4        Kabbage                                                    Last 4 digits of account number                                                      $100,000.00
          Nonpriority Creditor's Name
          925B Peachtree St NE Ste 1688                              When was the debt incurred?           Prior to filing
          Atlanta, GA 30309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Internet Loan
              Yes                                                       Other. Specify   Estimated liability: $100,000


 4.7
 5        Kentucky Div of Unemployment Ins                           Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          275 E Main St 2ED                                          When was the debt incurred?           Prior to filing
          Frankfort, KY 40621
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Liability, if any, related to unemployment
              Yes                                                       Other. Specify   insurance.


 4.7
 6        Kleinart Kutz & Assoc                                      Last 4 digits of account number       n/a                                                 $500.00
          Nonpriority Creditor's Name
          c/o GLA Collection                                         When was the debt incurred?           Prior to filing
          POB 588
          Greensburg, IN 47240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical bill
              Yes                                                       Other. Specify   Estimated liability: $500




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 28 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 31 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.7
 7        Kohls/Capital One                                          Last 4 digits of account number       9439                                                $293.00
          Nonpriority Creditor's Name
          Attn Credit Admin                                                                                Opened 05/17 Last Active
          POB 3043                                                   When was the debt incurred?           5/09/19
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.7
 8        Kriz Jenkins Prewitt & Jones                               Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          200 W Vine St Ste 710                                      When was the debt incurred?           Prior to filing
          POB 499
          Lexington, KY 40588
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Former attys in Pyramid Consulting lawsuit


 4.7
 9        L&W Supply                                                 Last 4 digits of account number       n/a                                               $5,158.16
          Nonpriority Creditor's Name
          3915 Business Park Dr                                      When was the debt incurred?           Prior to filing
          Louisville, KY 40213
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 29 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 32 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.8
 0        LCA Collections                                            Last 4 digits of account number       n/a                                               $1,300.00
          Nonpriority Creditor's Name
          POB 2240                                                   When was the debt incurred?           Prior to filing
          Burlington, NC 27216-2240
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.8
 1        Lewis Larcie & Charlene                                    Last 4 digits of account number       0001                                              $1,115.78
          Nonpriority Creditor's Name
          c/o Sedgwick Claims Mgmt Serv Inc                          When was the debt incurred?           Prior to 2020/5/29
          POB 14670
          Lexington, KY 40512
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 2        Libs Paving                                                Last 4 digits of account number       n/a                                               $7,400.00
          Nonpriority Creditor's Name
          6931 Atkins Rd                                             When was the debt incurred?           Prior to filing
          Floyds Knobs, IN 47119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 30 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 33 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.8
 3        Lohmeyer Law Offices                                       Last 4 digits of account number       n/a                                                 $975.00
          Nonpriority Creditor's Name
          430 W First St                                             When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorney fees


 4.8
 4        Main Street America Group                                  Last 4 digits of account number       3873                                              $1,913.00
          Nonpriority Creditor's Name
          c/o Brown & Joseph LLC                                     When was the debt incurred?           Prior to 2020/5/19
          One Pierce Place Ste 700 W
          Itasca, IL 60143
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt. Kentuckiana General
              Yes                                                       Other. Specify   Construction


 4.8
 5        Manion Stigger LLP                                         Last 4 digits of account number                                                         $5,000.00
          Nonpriority Creditor's Name
          2301 River Rd Ste 101                                      When was the debt incurred?           Prior to filing
          Louisville, KY 40206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business legal work.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 31 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 34 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.8
 6        Midwest Metal Works Inc                                    Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          c/o Applegate Fifer Pullium LLC                            When was the debt incurred?           Prior to filing
          428 Meigs Ave
          Jeffersonville, IN 47130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 22D03-1909-CC-1369 against
              Yes                                                       Other. Specify   Kentuckiana General Construction LLC


 4.8
 7        Millers Mini Barns                                         Last 4 digits of account number       n/a                                               $4,500.00
          Nonpriority Creditor's Name
          6073 SW Washington School Rd                               When was the debt incurred?           Prior to 5/19/2020
          Salem, IN 47167
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.8
 8        Mobile Mini                                                Last 4 digits of account number       n/a                                               $2,659.86
          Nonpriority Creditor's Name
          4646 E Van Buren St Ste 400                                When was the debt incurred?           Prior to filing
          Phoenix, AZ 85008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 32 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 35 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.8
 9        Nally & Gibson Georgetown LLC                              Last 4 digits of account number       n/a                                             $13,670.00
          Nonpriority Creditor's Name
          100 Farmer's Bank Dr Ste 400                               When was the debt incurred?           Prior to filing
          Georgetown, KY 40324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit against Kentuckiana General
              Yes                                                       Other. Specify   Construction LLC 19-CI-148


 4.9
 0        National American Insurance Co                             Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          1010 Manvel Ave                                            When was the debt incurred?           Prior to filing
          POB 38
          Chandler, OK 74834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Bonding company. Amount owed, if any, is
              Yes                                                       Other. Specify   unknown.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 33 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 36 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.9
 1        National American Insurance Co                             Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          1010 Manvel Ave                                            When was the debt incurred?           Prior to filing
          POB 38
          Chandler, OK 74834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Bonding Company for several different
                                                                                         construction jobs. The total liability for this
                                                                                         company is unknown; however, they paid
              Yes                                                       Other. Specify   several claims on the issued bond.


 4.9
 2        National American Insurance Co                             Last 4 digits of account number       n/a                                            $444,690.82
          Nonpriority Creditor's Name
          c/o Frost Brown Todd LLC                                   When was the debt incurred?           Prior to filing
          201 N Illinois St Ste 1900
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lawsuit 10C01-2003-MI-62




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 34 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 37 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.9
 3        Nationwide Mutual Insurance Co                             Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          One Nationwide Plaza                                       When was the debt incurred?           Prior to filing
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Bonding Company for several different
                                                                                         construction jobs. The total liability for this
                                                                                         company is unknown; however, they paid
              Yes                                                       Other. Specify   several claims on the issued bond.


 4.9
 4        Old National                                               Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          POB 3728                                                   When was the debt incurred?           Prior to filing
          Evansville, IN 47736-3728
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business debt: Liability, if any, on negative
              Yes                                                       Other. Specify   balance at time of closing bank account.


 4.9
 5        Palmer Corp dba Palmer Roofing                             Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          1080 Jean Dr                                               When was the debt incurred?           Prior to filing
          Jeffersonville, IN 47130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit vs Kentuckiana General
                                                                                         Construction LLC 19-CI-00233 Whitley
              Yes                                                       Other. Specify   Circuit Court



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 35 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 38 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.9
 6        Palumbo Lumber & Manufacturing                             Last 4 digits of account number                                                       $16,511.46
          Nonpriority Creditor's Name
          c/o Rose Law Office                                        When was the debt incurred?           Prior to filing
          154 N Ashland Ave
          Lexington, KY 40502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim


 4.9
 7        Park Community Credit Union                                Last 4 digits of account number       0040                                              $6,739.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 03/18 Last Active
          POB 18630                                                  When was the debt incurred?           4/26/19
          Louisville, KY 40261
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lawsuit 10C01-2007-CC-682


 4.9
 8        Pioneer Credit Recovery Inc                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          26 Edward St                                               When was the debt incurred?
          Arcade, NY 14009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Pre-Petition. Collecting for Dept of
                                                                                         Labor/Dept of Treasury for unpaid OSHA
                                                                                         violations issued to Kentuckiana General
              Yes                                                       Other. Specify   Construction



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 36 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 39 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.9
 9        Priority Radiology                                         Last 4 digits of account number       n/a                                               $1,000.00
          Nonpriority Creditor's Name
          c/o GLA                                                    When was the debt incurred?           Prior to filing
          POB 588
          Greensburg, IN 47240-0588
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical bill
              Yes                                                       Other. Specify   Estimated liability of: $1,000


 4.1
 00       Progressive Materials                                      Last 4 digits of account number       n/a                                               $4,943.40
          Nonpriority Creditor's Name
          540 Central Ct                                             When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1      Pyramid Consult/Structural
 01       Engineers                                                  Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          c/o The Winters Law Group LLC                              When was the debt incurred?           Prior to filing
          432 S Broadway Ste 2B
          Lexington, KY 40508
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit vs Kentuckiana General
                                                                                         Constructions LLC
              Yes                                                       Other. Specify   18-CI-03412 Fayette Circuit Court



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 37 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 40 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 02       Raatz Fence Co                                             Last 4 digits of account number       9690                                              $1,500.00
          Nonpriority Creditor's Name
          c/o EMC Insurance                                          When was the debt incurred?           11/01/2018
          11311 Cornell Park Dr Ste 500
          Blue Ash, OH 45242-1891
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt for Kentuckiana General
              Yes                                                       Other. Specify   Construction


 4.1
 03       Reese Central Wholesale Inc                                Last 4 digits of account number       n/a                                            $133,151.53
          Nonpriority Creditor's Name
          c/o Rubin & Levin PC                                       When was the debt incurred?           Prior to filing
          135 N Pennsylvania St Ste 1400
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 49D05-1907-CC-30777, against
                                                                                         Kentuckiana General Construction &
              Yes                                                       Other. Specify   Lindsey Corrie


 4.1
 04       Republic Services                                          Last 4 digits of account number       n/a                                               $5,800.00
          Nonpriority Creditor's Name
          18500 N Allied Way                                         When was the debt incurred?           Prior to filing
          Phoenix, AZ 85054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt. Trash removal




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 38 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 41 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 05       Rich & Cartmill of IN LLC                                  Last 4 digits of account number       n/a                                               $5,058.26
          Nonpriority Creditor's Name
          c/o Christopher Hancock                                    When was the debt incurred?           Prior to filing
          3004 Cobbles Crossing Rd
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 22D02-1907-SC-455 against
                                                                                         Kentuckiana General Construction &
                                                                                         Lindsey Corrie & Foreign Judgment under
              Yes                                                       Other. Specify   10C01-1912-CB-100


 4.1
 06       Rite Way                                                   Last 4 digits of account number       n/a                                               $3,089.89
          Nonpriority Creditor's Name
          4705 Robards Ln                                            When was the debt incurred?           Prior to filing
          Louisville, KY 40218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 07       Ron Ankenbruck                                             Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          517 Broadway                                               When was the debt incurred?           Prior to filing
          New Haven, IN 46774
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 39 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 42 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 08       Sherwin Williams                                           Last 4 digits of account number       n/a                                               $4,322.11
          Nonpriority Creditor's Name
          101 W Prospect Ave                                         When was the debt incurred?           Prior to filing
          Cleveland, OH 44115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 09       Signs of the Times                                         Last 4 digits of account number       n/a                                               $2,710.31
          Nonpriority Creditor's Name
          714 Mt Tabor Rd                                            When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business for vehicle advertising
              Yes                                                       Other. Specify   Estimated liability: $3,000


 4.1
 10       Sinking Creek Lumber                                       Last 4 digits of account number       n/a                                               $4,033.30
          Nonpriority Creditor's Name
          10443 US 60                                                When was the debt incurred?           Prior to filing
          Irvington, KY 42146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 40 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 43 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 11       Sprigler Door Service                                      Last 4 digits of account number       n/a                                               $1,095.00
          Nonpriority Creditor's Name
          4125 Earnings Way                                          When was the debt incurred?           Prior to filing
          New Albany, IN 47150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 12       SRS dba River City Wholesale                               Last 4 digits of account number       G230                                            $43,920.52
          Nonpriority Creditor's Name
          16687 Collection Ctr Dr                                    When was the debt incurred?           2018
          Chicago, IL 60693
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Lawsuit 10C01-2004-CC-000407 Business
              Yes                                                       Other. Specify   Debt for Kentuckiana General Construction


 4.1
 13       Synchrony Bank                                             Last 4 digits of account number       7279                                            $10,475.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 06/07 Last Active
          POB 965060                                                 When was the debt incurred?           6/20/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Banana Republic Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 41 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 44 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 14       Synchrony Bank                                             Last 4 digits of account number       9432                                              $2,268.00
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 12/14 Last Active
          POB 965060                                                 When was the debt incurred?           9/05/19
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.1
 15       TD Auto Finance                                            Last 4 digits of account number       2212                                              $3,720.43
          Nonpriority Creditor's Name
          Attn Bankruptcy                                                                                  Opened 04/15 Last Active
          POB 9223                                                   When was the debt incurred?           8/16/19
          Farmington Hilss, MI 48333
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         In collection w/Weltman Weinberg & Reis
                                                                                         2011 Jaguar XJL L HAS BEEN
              Yes                                                       Other. Specify   REPOSSESSED AND LIQUIDATED


 4.1
 16       Terminix                                                   Last 4 digits of account number       n/a                                                 $200.00
          Nonpriority Creditor's Name
          150 Peabody Place                                          When was the debt incurred?           Prior to filing
          Memphis, TN 38103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 42 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 45 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 17       The Boots Group                                            Last 4 digits of account number       n/a                                               $5,455.84
          Nonpriority Creditor's Name
          15388 Long Cove Blvd                                       When was the debt incurred?           Prior to filing
          Carmel, IN 46033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 18       The Corken Steel Products Co                               Last 4 digits of account number       n/a                                             $81,017.61
          Nonpriority Creditor's Name
          7920 Kentucky Dr                                           When was the debt incurred?           Prior to filing
          Florence, KY 40142
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business bond claim


 4.1
 19       The Kroger Company                                         Last 4 digits of account number       4426                                                $119.89
          Nonpriority Creditor's Name
          c/o Meade & Associates Inc                                 When was the debt incurred?           Prior to 2020/5/19
          737 Enterprise Dr
          Lewis Center, OH 43035-9436
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 43 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 46 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 20       The Little Clinic                                          Last 4 digits of account number       n/a                                                 $100.00
          Nonpriority Creditor's Name
          POB 932924                                                 When was the debt incurred?           Prior to filing
          Cleveland, OH 44192
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical bill


 4.1
 21       The Main Street America Group                              Last 4 digits of account number       061N                                              $1,913.00
          Nonpriority Creditor's Name
          POB 2004                                                   When was the debt incurred?           Prior to filing
          Keene, NH 03431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt for Kentuckiana General
              Yes                                                       Other. Specify   Construction


 4.1
 22       Travis Roofing Supply of Louisville                        Last 4 digits of account number                                                       $16,327.42
          Nonpriority Creditor's Name
          2931 S Floyd St                                            When was the debt incurred?
          Louisville, KY 40209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt. Roofing supply.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 44 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                       Pg 47 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)         20-91018-AKM

 4.1
 23       United Rentals NA Inc                                      Last 4 digits of account number       n/a                                               Unknown
          Nonpriority Creditor's Name
          c/o Rod A Ray                                              When was the debt incurred?           Prior to filing
          POB 711
          Lafayette, IN 47902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Judgment 22D03-1908-CC-1180 against
              Yes                                                       Other. Specify   Kentuckiana General Construction LLC


 4.1
 24       Wallace Bros Disposal                                      Last 4 digits of account number       n/a                                               $3,045.00
          Nonpriority Creditor's Name
          2067 W US Hwy 40                                           When was the debt incurred?           Prior to filing
          Brazil, IN 47834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 25       Westlake City Schools                                      Last 4 digits of account number       n/a                                            $131,204.27
          Nonpriority Creditor's Name
          24525 Hilliard Blvd                                        When was the debt incurred?           Prior to filing
          Westlake, OH 44145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Renovation claim related to: Westlake City
                                                                                         School District-PK 4 Elementary
              Yes                                                       Other. Specify   School-Roofing. Bonded claim.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 45 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 20-91018-AKM-7                            Doc 13           Filed 11/11/20                EOD 11/11/20 09:41:53                        Pg 48 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                                Case number (if known)         20-91018-AKM

 4.1
 26        Whayne Cat/Whayne Rental                                  Last 4 digits of account number         n/a                                                    $15,489.88
           Nonpriority Creditor's Name
           215 Meeks Rd                                              When was the debt incurred?             Prior to filing
           Dry Ridge, KY 41035
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Business debt


 4.1
 27        Whayne Supply Co                                          Last 4 digits of account number         n/a                                                    $29,256.40
           Nonpriority Creditor's Name
           c/o Rubin & Levin PC                                      When was the debt incurred?             Prior to filing
           135 N Pennsylvania St Ste 1400
           Indianapolis, IN 46204
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Judgment 49D02-1907-CC-30843 against
                                                                                          Kentuckiana General Construction LLC
                                                                                          (Foreign judgments in Floyd Circuit Court
                                                                                          22C01-2002-CB-249, Floyd Superior Court
                                                                                          22D03-2001-CB-103 and Clark Circuit Court
              Yes                                                       Other. Specify    10C01-2001-CB-8

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Express Natl Bank                                    Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Lloyd & McDaniel PLC                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 POB 23200
 Louisville, KY 40223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Century 21 Reisert                                            Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Charles R Murphy                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 430 W 1st St
 New Albany, IN 47150
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 46 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                         Pg 49 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)          20-91018-AKM

 Citibank NA                                                   Line 4.38 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 c/o Blitt & Gaines PC                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 775 Corporate Woods Pkwy
 Vernon Hills, IL 60061
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Elizabeth A Ingold                                            Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5555 Main St                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Williamsville, NY 14221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Global Merchant Cash Inc                                      Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Wall Street Funding                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 30 Broad St
 New York, NY 10004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Global Merchant Cash Inc                                      Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Markoff Law LLC                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 9152 Taylorsville Rd Ste 161
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Global Merchant Cash Inc                                      Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn Merel Corp-Levin Ainsworth                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 111 John St Ste 1210
 New York, NY 10038
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gus Goldsmith                                                 Line 4.66 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Paul H Gosnell                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 471 W Main St Ste 400
 Louisville, KY 40202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Indiana Dept of Revenue                                       Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Premiere Credit                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 POB 19309
 Indianapolis, IN 46219
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Special Procedures                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 575 N Pennsylvania Ste 594
 Indianapolis, IN 46204-1580
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Maria Smith                                                   Line 4.98 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Pioneer Credit Recovery Inc                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nally & Gibson Georgetown LLC                                 Line 4.89 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Overly & Johnson LLC                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 340 Main St
 Paris, KY 40361
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National American Insurance Co                                Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 47 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-91018-AKM-7                            Doc 13          Filed 11/11/20                EOD 11/11/20 09:41:53                         Pg 50 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                               Case number (if known)          20-91018-AKM

 1010 Manvel Ave                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 POB 38
 Chandler, OK 74834
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Palmer Corp dba Palmer Roofing                                Line 4.95 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Fultz Maddox Dickens PLC                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 101 S Fifth St 27th Flr
 Louisville, KY 40202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Park Community Credit Union                                   Line 4.97 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Weltman Weinberg & Reis                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 525 Vine St Ste 800
 Cincinnati, OH 45202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Raatz Fence Company                                           Line 4.102 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 3050 Element Ln                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40299
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SRS dba River City Wholesale                                  Line 4.112 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Davis Pickren Seydel & Sneed                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 2300 Peachtree Ctr Ave NE
 Atlanta, GA 30303
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SRS dba River City Wholesale                                  Line 4.112 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Lloyd & McDaniel PLC                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 POB 23200
 Louisville, KY 40223-0200
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Auto Fin/Chrysler Fin                                      Line 4.115 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Weltman Weinberg & Reis                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 965 Keynote Cr
 Cleveland, OH 44131
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Travis Roofing Supply of Louisville                           Line 4.122 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Doyen Sebesta & Poelma                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 450 Gears Rd Ste 350
 Houston, TX 77067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Rentals                                                Line 4.123 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 6125 Lakview Rd Ste 300                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28269
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  200,400.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 48 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 20-91018-AKM-7                             Doc 13            Filed 11/11/20              EOD 11/11/20 09:41:53              Pg 51 of 51
 Debtor 1 Lindsey M Corrie
 Debtor 2 Shawn A Bramlett                                                                              Case number (if known)    20-91018-AKM

                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $              200,400.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $             3,880,999.56

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $             3,880,999.56




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 49 of 49
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
